Title: From Louisa Catherine Johnson Adams to John Adams, 13 April 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My dear John
					Washington 13 April 1819
				
				Yesterday brought me your Letter of the 7th which I was sorry announced a mishap which gave me some concern—I recommend you for the future on a rainy day to put your Seals in your pocket before you set out to school as a sure guard against such accidents—If your father will permit me I will lend you the American Revolution with pleasure as I am sure you will read it carefully and not injure it. It would be very beneficial to you on many accounts as being in French you would much improve yourself in that Language and it is so interesting that you would be urged by your desire to study the events of that memorable epocha to master all difficulties—In a Country like this where the Institutions are so liberal, and the excitement to ambition are so great, it must be very advantageous to a good citizen, to be well acquainted with the origin, the progress, and the termination of an a war, replete with so many vital interests, and which have laid the foundation of a great Nation; whose prosperity (in the short period of its existence) has been altogether unequaled in any former age—The examples of heroism, of unshaken firmness, in the midst of the severest sufferings, of endurance, of resistence to the most shameless oppression, of forbearance in the height of our success; all will yield models perfect in their kind, and produce that great and dignified emulation, which leads to greatness and to virtue, and which will maintain and support the honour of the Country, whose Independence was so dearly acquired, and so nobly atchieved—There are events which should live in the memory of men as themes of glory and like the fabled Homer should be sung in the ears of Children until each action had impressed their minds with the glorious deeds of their forefathers and inspired them with the love of National honour and National fame and with the proud determination to maintain the rights inviolate for which their ancestors had bledYou will see that in my last Letter I had counselled you to read Johnson’s lives of the Poets—I am pleased to hear that you have begun them, and am very sure you will be interested in them—Johnson was a partial writer, and in many instances did not do full justice to the individuals whose lives he wrote—He suffered his political opinions to obscure his judgement, and narrow prejudices to cloud and sway the powers of his mighty mind—This work my dear John will shew you how fallible poor mortals are, and strengthen your conviction of the existence of a wise and Almighty Ruler of the Universe, who in such a variety of forms can check the arrogance of his creatures, and humble them even in their towering strength—Man without this conviction, without this all powerful shield, is an atom a being worse than brute, made only to grovel in the dust from which he is sprung—May your faith be strong and may your life be spent in good and virtuous deeds, then shall the light of heaven shine on you my Son, and Lead you to Salvation.—Charles, and George, have only forgotten me for a  They will speedily renew their intercourse with the Mother they so dearly love, and whose happiness they so delight to promote. George has numerous avocations to attend to, which demand all his care and all his thoughts tell him his father and I, drank his health yesterday with tears in our eyes they were the tears of overflowing  affection, which accompanied our ardent wishes for his future happiness and prosperity, and they were blended with the cheering smiles of hope—Present me kindly to all your friends, and believe me in every circumstance and situation your affectt. Mother
				
					L C Adams
				
				
					Your father wishes you and George would learn Spanish he say’s with a dictionary you would be able to teach yourselves—I think John Welsh knows it—I am going to learn it and will lend you Gil Blas in Spanish as soon as you can read it 
				
			